Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/27/2020.
Claims 1-8 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lahino (WO 2016/162860 hereinafter Lahino) in view of Jordan et al. (2013/0006775 hereinafter Jordan).

	With respect to claim 1, Lahino teaches a mobile projection system  for displaying  images on windows of a moving or static vehicle (Abstract).

	a projecting device comprising  a base unit  a microprocessor integrated within the base unit  determination module  to send information  and  a projection means for displaying content (i.e. a projector module (25) for projecting the information or message received from the application module (24); and a receiver module (26) that will display the message and information projected by the projector module (25) to the outside of the vehicle through the windshields (front, side, or rear).
	Lahino doesn’t teach a server connected with the personal cellular telecommunication device via internet; sending vehicle location information and displaying target advertisements. Nevertheless, Jordan teaches on Figure 7, paragraph 0044 ( the remote server can communicate with the display indirectly, such as through a mobile electronic device coupled to the display, as described above. The remote server preferably accesses a unique key, address, or identifier of the vehicle, such as an encrypted and protected license plate number stored in non-volatile memory within the display. However, the vehicle can additionally or alternatively be identified by any of the location of the vehicle) and on paragraph 0049 ( a content database maintained by the remote server. The database can includes static content, such as toll payment profiles, standard bumper stickers, or advertisements). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Jordan for providing a server connected with the personal cellular telecommunication device via internet; and  sending vehicle location information and displaying target advertisements, because such a modification would allow the personal 

	With respect to claims 2-3, Lahino further teaches the vehicle window comprises a rear projection film and to display content for people sitting outside the vehicle (see Figures 1, 7 and 8).

	With respect to claim 4, Lahino further teaches a front projection system to display content for people sitting inside the vehicle (i.e. displaying the message and information projected by the projector module (25) to the outside of the vehicle through the windshields (front, side, or rear).

	With respect to claim 5, Lahino further teaches wherein the projection casts the content in a single or multiple windows (See Figures 1, 7 and 8).  Lahino doesn’t teach that the content are advertisements.  Nevertheless, Jordan teaches  sending vehicle location information and displaying target advertisements. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included for the content to be targeted advertisements, in order to marker products and services to the viewers.       



	With respect to claim 8, Lahino teaches a method for displaying content and images of a moving or static vehicle (Abstract).
	Transferring module in personal cellular telecommunication device inside a vehicle; transferring the received content to the projecting device through a wired or wireless technology; casting the content on the windows of the moving or static vehicle    (i.e.  a projector module (25) for projecting the information or message received from the application module (24); and a receiver module (26) that will display the message and information projected by the projector module (25) to the outside of the vehicle through the windshields (front, side, or rear).
	Lahino doesn’t teach a server connected with the personal cellular telecommunication device via internet; sending vehicle location information and displaying target advertisements. Nevertheless, Jordan teaches on Figure 7, paragraph 0044 ( the remote server can communicate with the display indirectly, such as through a mobile electronic device coupled to the display, as described above. The remote server preferably accesses a unique key, address, or identifier of the vehicle, such as an encrypted and protected license plate number stored in non-volatile memory within the display. However, the vehicle can additionally or alternatively be identified by any of the location of the vehicle) and on paragraph 0049 ( a content database maintained by the remote server. The database can includes static content, such as toll payment profiles, 

Refences cited but not applied:
	Article titled “NFC Smart Tourist Card: Combining Mobile and Contactless Technologies towards a Smart Tourist Experience” teaches possibility to enable smartphones and other mobile devices to become Mobile Wallet, simplifying and enhancing the user experience. In this paper we describe an application for Android smartphone, called NFC Smart Tourist Card, offering a wide range of services: information supply, mobile payment, mobile ticketing, device pairing, location based services, access authorization, management of loyalty, bonus and membership cards. This study has specific value for academics working in the field of Mobile Information Systems with practical implications for telecommunication operators and/or other companies interested in developing and selling mobile services for tourism 2.0..
	
	
 


					Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688